Citation Nr: 0625632	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  03- 22 519	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

Entitlement to a disability evaluation in excess of 20 
percent for a post-operative right tibia injury.

(Entitlement to service connection for hearing loss will be 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to October 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Honolulu, Hawaii 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In July 2000, the veteran was granted service connection for 
his post operative right tibia disability at an initial 
rating of 20 percent disabling.  Additionally, the RO granted 
a temporary 100 percent evaluation from December 1999 to 
March 2000 based on the veteran's need for convalescence 
after his tibia surgery.  In August 2000, the RO also granted 
service connection and a separate 10 percent evaluation for a 
tender scar of the veteran's right tibia area, claimed as 
residuals of right tibia surgery. 

In April 2005, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge, at which time testimony was 
limited to the right tibia disorder.  A transcript of the 
proceeding is of record.

However, in October 2003 the veteran was afforded a hearing 
before another Veterans Law Judge concerning his claim of 
entitlement to service connection for hearing loss.  This 
matter is ready for appellate review and will be addressed in 
a separate decision by that Veterans Law Judge.  

Finally, the Board notes that the veteran filed a notice of 
disagreement to an RO determination denying him entitlement 
to a total rating due to individual unemployability due to 
service-connected disabilities.  He was provided a Statement 
of the Case; however the claims file available for review 
does not reflect that the appeal was perfected by the timely 
filing of a substantive appeal.  For this reason, this issue 
will not be addressed by the Board at this time.


FINDINGS OF FACT

1.  X-rays of the veteran's right tibia are negative, and 
examinations reveal no more than moderate knee impairment 
related to his tibia injury.

2.  The veteran's right tibia injury is manifested by 
limitation of motion that does not more nearly approximate 
flexion limited to 15 degrees or extension limited to 20 
degrees, and without evidence of ankylosis of the knee, 
instability of the knee, malunion of the tibia or fibula, or 
muscle involvement.

3.  Any right ankle impairment is attributed to nonservice-
connected causes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
right tibia injury have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7. 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5262, (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In the present case, by way of an initial letter in March 
2000 and subsequent letters dated in January 2002 and August 
2004, pursuant to the VCAA, the RO advised the appellant of 
the types of evidence that he needed to send to VA in order 
to substantiate the claims, as well as the types of evidence 
VA would assist in obtaining.  Specifically, he was advised 
to identify evidence showing evidence that a current 
disability was related to service.  In addition, he was 
advised to submit evidence showing that his service-connected 
disability had increased in severity.  He was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the letters advised the veteran of the 
evidence it had received in connection with the claims.

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).

In the present case, the VCAA took effect after the veteran 
filed his claims.  But the VCAA applies to claims filed prior 
to its November 9, 2000 effective date if VA had not finally 
decided the claim before that date.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001)) (VA will apply VCAA implementing regulations to any 
claim filed before November 9, 2000 but not decided by VA as 
of that date).  VA had not finally "decided" the veteran's 
claim prior to November 9, 2000 because the RO had yet to 
issue its July 2003 Statement of the Case (SOC).  See 
VAOPGCPREC 7-2003 (VA had authority to, and did, provide that 
VCAA requirements apply to claims at all stages of VA 
proceedings, up to and including those pending before the 
Board).

Additionally, while the VCAA notices provided to the veteran 
were not given prior to the first AOJ adjudication of the 
claims, the notices were provided by the AOJ prior to a 
readjudication of his claim in November 2005 and prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b). 

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); and Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran has established service 
connection, thus the first three elements of Dingess notice 
are satisfied.  As previously discussed, he has also received 
notice about the evidence needed to establish a rating.  In 
March 2006, he received notice regarding an effective date.  
Since his claim for a higher evaluation is being denied, no 
effective date is being set.  He is, therefore, not 
prejudiced by the delayed notice on that element.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

The Board also finds that all necessary development has been 
accomplished.  In response to the RO's letters, the veteran 
identified treatment through the VA medical center.  The RO 
has obtained the veteran's VA outpatient treatment records.  
In addition, the veteran submitted private outpatient 
treatment records pertinent to his claims.  Moreover, the 
veteran was afforded VA examinations in June 2004 and April 
2005.  Finally, the veteran was afforded the opportunity to 
testify before the undersigned Veterans Law Judge during a 
hearing in April 2005.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  In an 
April 2005 hearing, the veteran also indicated that he has 
submitted everything that he had to submit.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1; 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262, as 20 percent disabled.  The veteran seeks a 
higher evaluation for his service connected right tibia 
injury based on his contention that he has ongoing pain as a 
result of his right tibia injury.

The criteria for diagnostic code 5262 (impairment of the 
tibia and fibula) are as follows: 10 percent for malunion 
with slight knee or ankle disability; 20 percent for malunion 
with moderate knee or ankle disability; 30 percent for 
malunion with marked knee or ankle disability; and 40 percent 
for nonunion of the tibia and fibula, with loose motion, 
requiring brace.

During his active service in 1974, the veteran noticed a 
bulge in his right shin area which required multiple 
treatments throughout his active duty.  In December 1999, he 
underwent surgery for excision of bone over the medial aspect 
of the tibia and release of the posterior medial fascia of 
the right tibia.
The veteran claims that his pain has persisted over the years 
and that he has also developed severe pain in both of his 
knees and his ankles.  The pain is both generalized and 
associated with peripheral edema and the veteran walks with a 
limp as a result.

Because DC 5262, impairment of the tibia and fibula, provides 
for evaluating disability of the ankle or knee, the Board has 
considered first the evidence regarding ankle impairment.  In 
this regard, the competent medical evidence clearly reflects 
that the veteran's ankle pain is not attributed to his 
service connected right tibia injury.  Specifically, a June 
2004 VA examination determined that the veteran's severe 
ankle symptoms were most likely due to mild degenerative 
arthritis, although X-ray study was within normal limits.  
The examiner commented that while he believed that the 
veteran's symptoms were real, he was unable to confirm the 
cause of the symptoms in the absence of objective findings on 
X-ray or MRI.  He stated, further, that he did not believe 
that the symptoms were due to the right tibia abnormality.  
As such, an evaluation for a higher or separate rating under 
Diagnostic Codes 5270-5274 for the ankle is not warranted.  

Turning attention to other symptoms which may be attributed 
to the right tibia abnormality, it is noted that a private 
examination in March 2001 diagnosed the veteran with 
bilateral constant and sharp leg pain that was probably 
secondary to a combination of his spinal stenosis and 
diabetic neuropathy.  An x-ray examination in August 2001 
also indicated that the veteran had a normal film study of 
his tibia and fibula as his osseous structures, joint spaces 
and soft tissues appeared within normal limits.  Although the 
veteran's history of right tibia injury was noted, the 
recorded complaints and findings were not attributed thereto.

A June 2004 VA examination indicated that there was some 
minimal contour irregularity medially, proximally and 
posteriorly of the right tibia consistent with that of a 
history of an old operation on the tibia.  There was no 
change from the August 2001 examination and no significant 
bony abnormalities were demonstrated.

As stated above, the examiner indicated that he did believe 
that the veteran's symptoms were real, however he was unable 
to ascertain the cause of the severe symptomatology due to 
the absence of objective findings on the x-ray and MRI.  He 
did however, indicate that he did not believe that his 
symptoms were secondary to the veteran's service connected 
right tibia abnormality.

In an April 2005 VA examination, the veteran described his 
activities as limited as a result of his injuries.  He also 
stated that his knees felt stiff as he had a guarded range of 
motion that was limited by pain and endurance.  The veteran's 
pain, which started after his right leg operation, included 
pain in his right knee that went into the site of the 
operation.  The examiner stated that there was an area of 
tenderness over the operative site on the veteran's right 
tibia area. 

However, the examiner indicated that there was no malunion, 
nonunion, any loose motion or false joint in the veteran's 
right tibia.  The veteran's right tibia and fibula appeared 
normal as the examination was negative.  No lytic or blastic 
lesions or fractures were identified.  Additionally, minimal 
early spurring was identified at the right knee joint margins 
but the joint space was well preserved.  There was no 
fracture or effusion as the examination was essentially 
negative. 

The examiner also noted that an x-ray examination of April 
2005 indicated that despite the veteran's complaints of 
increased pain, his tibia and fibia appeared normal as the x-
ray examination was negative.  The examiner diagnosed the 
veteran with right knee pain that was exacerbated by the 
veteran's weight.  There was subjective evidence of a 
meniscal tear without objective findings.  The examiner 
determined that the veteran's knee pain probably resulted 
from an abnormal favoring of his leg from his initial right 
tibia injury.

For an evaluation of the veteran's knee disability, the 
criteria for diagnostic code 5260 are as follows: Limitation 
of flexion of a leg warrants a noncompensable evaluation if 
flexion is limited to 60 degrees, a 10 percent evaluation if 
flexion is limited to 45 degrees, a 20 percent evaluation if 
flexion is limited to 30 degrees, or a 30 percent evaluation 
if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

The criteria for diagnostic code 5261 as follows: Limitation 
of extension of a leg warrants a noncompensable evaluation if 
extension is limited to 5 degrees, a 10 percent evaluation if 
extension is limited to 10 degrees, a 20 percent evaluation 
if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 
percent evaluation if extension is limited to 30 degrees or a 
50 percent evaluation if extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion. 38 C.F.R. § 4.71, Plate 
II.

Based on the above findings related to his right tibia, the 
veteran is not entitled to a higher rating than the 20 
percent he is currently receiving for his right tibia injury.  
There is no evidence of malunion or nonunion with marked knee 
disability, the only impairment that would warrant a rating 
higher than 20 percent under Diagnostic Code 5262.  Instead, 
the records demonstrate a moderate knee disability that 
warrants a 20 percent disability rating.

For evaluations related to the veteran's knee evaluated under 
Diagnostic Codes 5260 and 5261, the June 2004 VA examination 
indicated that the veteran had 70 degrees of flexion and 0 
degrees of extension.

An August 2005 addendum to the April 2005 VA examination 
indicated that the veteran had right knee range of motion 
extension from 0 to 110 degrees of flexion with pain starting 
at 20 degrees and ending at 110 degrees.

A September 2005 addendum to the April 2005 VA examination 
indicated that the veteran's knee extension was 0 degrees, 
described as full extension.  The veteran developed pain in 
his knee as he progressed into flexion, starting at 20 
degrees.  The veteran refused to continue his knee range of 
motion due to the pain it caused during the initial range of 
motion of the knee.  There was a decreased range of motion on 
flexion that was estimated to be 60 degrees from the original 
110 degrees.  

None of the medical evidence of record documents that the 
veteran's knee motion is limited to a degree warranting 
assignment of a compensable rating pursuant to Diagnostic 
Code 5260 or 5261.  Though the veteran exhibited some 
decreased range of motion of flexion of the right knee in the 
most current VA examination, it was not enough to warrant a 
compensable rating.  Additionally, the April 2005 VA 
examination also reported some findings of pain on range of 
motion of the right knee as it progressed into flexion.  
However, the current 20 percent rating assignment itself 
contemplates the veteran's complaints of pain and discomfort 
with use of his lower extremities.  38 C.F.R. §§ 4.40, 4.45.

The Board notes that the competent medical evidence has not 
shown the presence of knee ankylosis, instability or 
dislocated or removed cartilage.  As such, a higher or 
separate rating under Diagnostic Codes 5256-5259 is also not 
warranted.  

In addition, a higher rating is not warranted under DeLuca v. 
Brown, 8 Vet. App. at 204-7.  While it was noted that the 
veteran experienced pain and limitation, a March 2001 private 
examination determined that the veteran's bilateral leg pain 
was probably secondary to a combination of his spinal 
stenosis and diabetic neuropathy.  A June 2004 VA examination 
also noted that the veteran's symptoms are real, but they are 
not secondary to his service connected right tibia 
abnormality.  Moreover, the veteran has not required frequent 
hospitalization for his right tibia injury, and the 
manifestations of this disability are contemplated by the 
schedular criteria.  Referral of the claim for an increased 
rating for this disability for extra-schedular consideration 
is therefore not warranted.  See Bagwell v. Brown, 9 Vet. 
App. at 338-9; Floyd v. Brown, 9 Vet. App. at 96; Shipwash v. 
Brown, 8 Vet. App. at 227.

For the above reasons, the preponderance of the evidence 
reflects that the veteran is not entitled to a rating higher 
than 20 percent for his right tibia injury.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2005);  Alemany v. Brown, 9 Vet. App. 
at 519-20.



ORDER

Entitlement to an evaluation in excess of 20 percent for a 
right tibia injury is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


